Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I:  Figure 5A-5B
Species II:  Figure 6
Species III:  Figure 7
Species IV:  Figure 11-13
The species are independent or distinct because:
In Species I, the conductive double-sided tape 52 is thicker than the double-sided tape 50 and is compressed, whereas the other species do not have all of these features.
In Species II, a portion of the metallic sheet 52 that contacts 58 is higher than a portion that contacts 50, whereas the other species do not have all of these features.
In Species III, a U-shaped metallic sheet 60 is used, whereas the other species do not have all of these features.
In Species IV, a metallic plate 62 has a projecting part that projects from an outer edge of flexible substrate 34, whereas the other species do not have all of these features.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
During a telephone conversation with Yuichi Watanabe (Reg. No. 64,326) on 8/4/2022 a provisional election was made without traverse to prosecute the invention of Species IV (Figures 11-13), claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim 5 is allowable. Claims 6-10, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in this Office action, is hereby withdrawn and claims 6-10 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claim 1-10 allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 1 because:
The closest prior art of record, Jingming (US 2015/0181346 A1), teaches an electronic device comprising:
a chassis (14b);
a microphone hole (18) that penetrates an outer wall of the chassis and communicates an inside and an outside of the chassis (Fig. 5b) (¶ 0057); and
a microphone module (11) provided in the chassis and disposed so as to face the microphone hole (Fig. 5b), wherein
the microphone module has:
a microphone that obtains sound information outside the chassis through the microphone hole (¶ 0057);
a 
a 
a sound hole opened in the back surface of the microphone (Fig. 5b: see large hole in 11) and penetrating the flexible substrate and the 
the electronic device further comprises:
a adhesive (14c) fastened to a first region, surrounding the sound hole (Fig. 5b: sound hole can be the empty space that goes through the holes of each of 1, 14a, 14c, 14b, and 14c surrounds the hole that goes through 14c, and this region can be the first region), of a back surface of the inner surface), and that fixes the microphone module to the chassis (Fig. 5b: 14c holds 14a, 1, and 11 to the chassis 14b); and

Jingming fails to teach 
a flexible substrate laminated on a back surface of the microphone and mounted with the microphone;
a metallic plate laminated on a back surface of the flexible substrate; and
a sound hole opened in the back surface of the microphone and penetrating the flexible substrate and the metallic plate, and 
the electronic device further comprises:
a double-sided tape fastened to a first region, surrounding the sound hole, of a back surface of the metallic plate, and to an inner surface of the chassis, and that fixes the microphone module to the chassis; and
a conductive member that electrically connects a second region, except the first region, of the metallic plate and the inner surface of the chassis.
Additionally, the prior art of record does not make obvious the combination of the above limitations that Jingming fails to teach in combination with the rest of the limitations of the claim.
In regard to claim 5, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 5 because:
The closest prior art of record, Jingming, teaches an electronic device comprising:
a chassis (14b);
a microphone hole (18) penetrating an outer wall of the chassis and communicating an inside and an outside of the chassis (Fig. 5b) (¶ 0057); and
a microphone module (11) provided in the chassis and disposed so as to face the microphone hole (Fig. 5b), wherein
the microphone module has:
a microphone that obtains sound information outside the chassis through the microphone hole (¶ 0057);
a 
a 
a sound hole opened in the back surface of the microphone (Fig. 5b: see large hole in 11) and penetrating the flexible substrate and the 
the electronic device further comprises:
a adhesive (14c) fastened to a first region, surrounding the sound hole (Fig. 5b: sound hole can be the empty space that goes through the holes of each of 1, 14a, 14c, 14b, and 14c surrounds the hole that goes through 14c, and this region can be the first region), of a back surface of the 

Jingming fails to teach
a flexible substrate laminated on a back surface of the microphone and mounted with the microphone;
a metallic plate laminated on a back surface of the flexible substrate; and
a sound hole opened in the back surface of the microphone and penetrating the flexible substrate and the metallic plate, and
the electronic device further comprises:
a double-sided tape adhesive fastened to a first region, surrounding the sound hole, of a back surface of the metallic plate, and to an inner surface of the chassis, and that fixes the microphone module to the chassis; and
a conductive member installed between a second region, except the first region, of the back surface of the metallic plate, and the inner surface of the chassis, and that electrically connects the second region and the inner surface of the chassis.
Additionally, the prior art of record does not make obvious the combination of the above limitations that Jingming fails to teach in combination with the rest of the limitations of the claim.
Claim 2-4, 6-10 is/are dependent upon allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687